Case 2:19-cv-00169-NT Document 14 Filed 05/21/20 Page 1 of 1           PageID #: 1187



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 RYAN M. ST.P.,                            )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        )
                                           ) Docket no. 2:19-cv-0169-NT
 SOCIAL SECURITY ADMINISTRATION            )
 COMMISSIONER,                             )
                                           )
                   Defendant.              )



                  ORDER AFFIRMING THE RECOMMENDED
                   DECISION OF THE MAGISTRATE JUDGE

      On April 6, 2020, the United States Magistrate Judge filed with the court, with

copies to the parties, his Recommended Decision (ECF No. 13). The time within which

to file objections has expired, and no objections have been filed. The Magistrate Judge

notified the parties that failure to object would waive their right to de novo review

and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED and the Commissioner’s decision is AFFIRMED.

      SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 21st day of May, 2020.
